116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.John W. PERKO, Jr., Appellant.
Nos. 96-3623, 96-3635.
United States Court of Appeals, Eighth Circuit.
Submitted May 30, 1997.Decided June 11, 1997.

Appeals from the United States District Court for the District of South Dakota.
Before WOLLMAN, MAGILL, and MURPHY, Circuit Judges.
PER CURIAM.


1
John W. Perko, Jr. appeals the sentences imposed by the district court1 after he pleaded guilty in separate proceedings to assault and firearm charges.  Counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and was granted leave to withdraw.  Perko was given an opportunity to file a supplemental brief, but did not do so.  We dismiss the appeals, as both of the written plea agreements contained a waiver of Perko's appeal rights, and our review of the record convinces us that Perko knowingly and voluntary waived these rights.  See United States v. His Law, 85 F.3d 379, 379 (8th Cir.1996) (per curiam);  United States v. Rutan, 956 F.2d 827, 829 (8th Cir.1992).



1
 The Honorable Charles B. Kornmann, United States District Judge for the District of South Dakota